 Case 8:20-cv-00367-WFJ-CPT Document 3 Filed 02/17/20 Page 1 of 2 PageID 16




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


PATRICIA KENNEDY,                                 :
                                                  :
                     Plaintiff,                   :
                                                  :
                                                  :   Case No: 8:20-cv-367
v.                                                :
                                                  :
                                                  :
NISHA, INC.,                                      :
                                                  :
                     Defendant,                   :
                                                  :
                                                  :




                    NOTICE OF PENDENCY OF OTHER ACTIONS

      In accordance with Local Rule 1.04(d), I certify that the instant action:

__X___ IS            related to pending or closed civil or criminal case(s) previously filed in this
                     Court, or any other Federal or State court or administrative agency as
                     indicated below:

                     Kennedy v. Nisha, Inc., case no: 0:19-cv-62732-AHS (S.D. Fla)


___ IS NOT   related to pending or closed civil or criminal case(s) previously filed in this Court,
             or any other Federal or State court or administrative agency




                                    [SIGNATURE FOLLOWS]
 Case 8:20-cv-00367-WFJ-CPT Document 3 Filed 02/17/20 Page 2 of 2 PageID 17




                                            /s/ Philip Michael Cullen, III, Esq.
                                            PHILIP MICHAEL CULLEN, III
                                            Chartered
                                            Fla. Bar No: 167853
                                            621 South Federal Highway, Suite Four
                                            Fort Lauderdale, Florida 33301
                                            Telephone: (954) 462-0600
                                            Facsimile: (954) 462-1717
                                            CULLENIII@aol.com.com




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that, on February 17, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will automatically send

e-mail notification of such filing to the attorneys of record.



                                               /s/ Philip Michael Cullen, III, Esq.
